GENWORTH VARIABLE INSURANCE TRUST SUB-ITEM 77C At a special joint meeting of the shareholders of the Genworth Putnam International Capital Opportunities Fund and Genworth Thornburg International Value Fund (each a “Transferor Fund” and, together, the “Transferor Funds”), held on April 27, 2010, the shareholders of each Transferor Fund approved a Plan of Reorganization that provides for the reorganization of each Transferor Fund into the Genworth Enhanced International Index Fund (the “Acquiring Fund”).The proposal and the results of the voting at the shareholder meeting were as follows: Proposal:To approve a Plan of Reorganization that contemplates: (i) the reduction of the portfolio holdings of each of the Transferor Funds to cash; (ii) the acquisition by the Acquiring Fund of substantially all of each Transferor Fund’s assets in exchange for shares of beneficial interest of the Acquiring Fund; (iii) the pro rata distribution by each Transferor Fund to its shareholders of shares o the Acquiring Fund in liquidation of such Transferor Fund; and (iv) the subsequent termination of each Transferor Fund. Genworth Putnam International Capital Opportunities Fund Shares Voted % of Outstanding Shares For 89.47% Against 3.51% Abstain 175,831.569 7.02% Broker Non-Votes 0.000 0.00% Total 2,504,023.000 100.00% Genworth Thornburg International Value Fund Shares Voted % of Outstanding Shares For 89.95% Against 127,836.341 2.91% Abstain 313,713.277 7.14% Broker Non-Votes 0.000 0.00% Total 100.00%
